       Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 1 of 6                  FILED
                                                                             2019 Oct-21 AM 10:13
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


NICORIA R. SPENCER,                     }
                                        }
       Plaintiff,                       }
                                        }
v.                                      }   Case No.: 2:19-CV-00794-MHH
                                        }
TERESA MADDOX, and                      }
ORGANIC HARVEST, FAMILY-                }
OWNED MARKET AND CAFE,                  }
                                        }
       Defendants.                      }

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Nicoria R. Spencer filed this employment discrimination against

defendants Teresa Maddox and Organic Harvest Family Owned Market and Café.

(Doc. 1). Ms. Spencer has submitted an amended complaint. (Doc. 10). In her

original and amended complaints, Ms. Spencer states that she suffers from sickle

cell anemia. (Doc. 1, p. 5). Ms. Spencer alleges unlawful termination, failure to

accommodate, and discrimination in violation the Americans with Disabilities Act

of 1990, 42 U.S.C. § 12112 to 12117. (Doc. 1, p. 4). Pursuant to Federal Rule of

Civil Procedure 12(b)(6), Ms. Maddox has moved to dismiss Ms. Spencer’s claims

against her. (Doc. 8). For the reasons explained below, the Court grants Ms.

Maddox’s motion to dismiss.



                                       1
          Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 2 of 6




          I.   STANDARD OF REVIEW

      Rule 12(b)(6) enables a defendant to move to dismiss a complaint for “failure

to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). Pursuant

to Rule 8(a)(2), a complaint must contain, “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Generally, to

survive a Rule 12(b)(6) motion to dismiss and meet the requirement of Fed. R. Civ.

P. 8(a)(2), “a complaint does not need detailed factual allegations, but the allegations

must be enough to raise a right to relief above the speculative level.” Speaker v. U.S.

Dep’t of Health & Human Servs. Centers for Disease Control & Prevention, 623

F.3d 1371, 1380 (11th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)). “Specific facts are not necessary; the statement need only ‘give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at

555). “Thus, the pleading standard set forth in Federal Rule of Civil Procedure 8

evaluates the plausibility of the facts alleged, and the notice stemming from a

complaint’s allegations.” Keene v. Prine, 477 Fed. Appx. 575, 583 (11th Cir. 2012).

“Where those two requirements are met . . . the form of the complaint is not

significant if it alleges facts upon which relief can be granted, even if it fails to

categorize correctly the legal theory giving rise to the claim.” Keene, 477 Fed. Appx.

at 583.


                                           2
        Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 3 of 6




      This is particularly true with respect to pro se complaints. Courts must

liberally construe pro se documents. Erickson, 551 U.S. at 94. “‘[A] pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)); see also Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”). Cf.

FED. R. CIV. P. 8(e) (“Pleadings must be construed so as to do justice.”). Still, a

district court “may not serve as de facto counsel for a party, or … rewrite an

otherwise deficient pleading in order to sustain an action.” Ausar-El ex. rel. Small,

Jr. v. BAC (Bank of America) Home Loans Servicing LP, 448 Fed. Appx. 1, 2 (11th

Cir. 2011) (internal quotations and citations omitted).

      When evaluating a Rule 12(b)(6) motion to dismiss, a district court accepts as

true the allegations in the complaint and construes the allegations in the light most

favorable to the plaintiff. See Brophy v. Jiangbo Pharms. Inc., 781 F.3d 1296, 1301

(11th Cir. 2015).

       II.   FACTUAL ALLEGATIONS

      Viewing the allegations in the original and amended complaints in the light

most favorable to Ms. Spencer, the record indicates that Organic Harvest Market

hired Ms. Spencer as a full-time cashier and stocker on June 15, 2017. (Doc. 1, p. 5;

                                          3
           Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 4 of 6




Doc. 1-2, p. 6). Ms. Maddox was Organic Harvest’s operations manager. (Doc. 1,

p. 5).     As operations manager, Ms. Maddox made the employees’ schedules.

(Doc. 1-2, p. 7). One day, after Ms. Spencer could not make her scheduled shift,

Ms. Spencer informed Ms. Maddox that she (Ms. Spencer) suffers from sickle cell

anemia. (Doc. 1, p. 5; Doc. 1-2, pp. 5, 7). For the next several months, Ms. Spencer

sporadically missed her scheduled shifts due to sickle cell anemia. (Doc. 1-2, p. 7).

Ms. Maddox moved Ms. Spencer to a part-time work schedule. (Doc. 1-2, p. 7).

         Ms. Spencer continued to struggle to make her scheduled shifts at Organic

Harvest. (Doc. 1-2, p. 7). She alleges that “over the entire course of [her]

employment [she] was harassed about [her] disability.” (Doc. 1, p. 4). In January

2018, Ms. Maddox informed Ms. Spencer that Organic Harvest no longer could

employ her. (Doc. 1-2, p. 7). Ms. Maddox told Ms. Spencer, “I’m not putting you

back on the schedule because you’re just too sick.” (Doc. 1, p. 5).

         Ms. Spencer filed a charge of discrimination with the Equal Employment

Opportunity Commission and received her notice of right to sue letter on May 6,

2019. (Doc. 1, p. 6). Ms. Spencer then initiated this action against Organic Harvest

and Ms. Maddox. (Doc. 1).

         III.   DISCUSSION

         In her statement of the case, Ms. Spencer states that “this is discrimination

based on race and disability,” (Doc. 1, p. 5), but she indicates elsewhere that she


                                           4
         Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 5 of 6




asserts a claim under the Americans with Disabilities Act. (Doc. 1, p. 3; see also

Doc. 1, p. 5 (checking on complaint form “disability or perceived disability” as the

basis of discrimination)). In her EEOC charge of discrimination, Ms. Spencer

alleged that Organic Harvest discriminated against her based on her disability. (Doc.

1-1, p. 1). Ms. Spencer has not presented a charge of discrimination with the EEOC

based on racial discrimination or a right to sue letter concerning a charge of racial

discrimination. (Doc. 1-1, p. 1). Therefore, Ms. Spencer may pursue an ADA action

in this case but not a Title VII race discrimination claim. 1

       Ms. Maddox asks the Court to dismiss Ms. Spencer’s ADA claims against her

because an individual cannot be sued under the ADA. (Doc. 8, p. 3). Ms. Maddox

is correct. The ADA prohibits a “covered entity” from discriminating against a

“qualified individual with a disability” on account of her disability. 42 U.S.C. §

12112.     “Covered entities” include employers with 15 or more employees,

employment agencies, labor organizations, and joint labor-management committees.

42 U.S.C. § 12111(2). In the employment context, the Eleventh Circuit Court of

Appeals has held that “the Disabilities Act does not provide for individual liability,

only for employer liability.” Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir.

1996); see also Rylee v. Chapman, 316 Fed. Appx. 901, 905 (11th Cir. 2009). This

1
 On July 23, 2019, the Court denied Organic Harvest’s motion to dismiss without prejudice and
provided Ms. Spencer an opportunity to file an amended complaint. (Doc. 7). Ms. Spencer did
not attach to her amended complaint an EEOC right to sue letter concerning racial discrimination.

                                               5
       Case 2:19-cv-00794-MHH Document 11 Filed 10/21/19 Page 6 of 6




means Organic Harvest may be liable for acts by Ms. Maddox that violated the ADA,

but Ms. Maddox is not a proper ADA defendant.

      IV.   CONCLUSION

      For the reasons explained above, the Court grants Ms. Maddox’s motion to

dismiss. (Doc. 8). The Court asks the Clerk to please mail a copy of this order to

Ms. Spencer at her address of record.



      DONE and ORDERED this October 21, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        6
